t c summary opinion united_states tax_court james edward bradley jr and margaret letitia hayes- commissioner of internal revenue respondent hunter petitioners v docket no 1053-17s filed date james edward bradley jr and margaret letitia hayes-hunter pro sese joseph t maher jr for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issue for decision is whether petitioners are entitled to a deduction for research expenses related to petitioner james edward bradley’s litigation consulting business for the year in issue background this case was submitted fully stipulated the stipulation of facts and stipulation of settled issues are incorporated herein by this reference petitioners resided in delaware when their petition was timely filed 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2the internal_revenue_service irs made a number of adjustments to petitioners’ form_1040 u s individual_income_tax_return petitioners have conceded other adjustments including the sec_6662 penalty during mr bradley sometimes hereinafter petitioner provided services as a litigation consultant operating as a sole_proprietorship petitioner used the cash accounting_method for this activity petitioner billed clients at an hourly rate of dollar_figure during he also performed hours of pro bono legal research reviewing evidence and preparing expert testimony regarding the standard of care owed to plaintiffs for a civil_action in the district of columbia standard of care project petitioner performed only legal research and did not conduct experiments or work in a laboratory petitioner did not incur or pay for any expenses related to the standard of care project petitioners timely filed a form_1040 reporting wage income of dollar_figure pension or annuity income of dollar_figure and a taxable refund of state_and_local_income_taxes of dollar_figure petitioners claimed itemized_deductions for expenses totaling dollar_figure including the following dollar_figure for real_estate_taxes dollar_figure for charitable gifts by cash or check and dollar_figure for legal fees petitioners reported dollar_figure in gross_receipts on schedule c profit or loss from business from mr bradley’s litigation consulting business petitioners also claimed dollar_figure in expense deductions on the schedule c including dollar_figure for 3the record does not reflect the identity of the individual s or entity that received the benefit of petitioner’s pro bono services see infra note utilities and dollar_figure described as research on cases hrs dollar_figure per hr research expenses the dollar_figure in deductions claimed resulted in a reported schedule c loss of dollar_figure which offset petitioners’ wage and other income petitioners’ form_1040 reflected tax of dollar_figure withholding of dollar_figure an estimated_tax payment of dollar_figure and an overpayment of dollar_figure in the notice_of_deficiency the irs determined that petitioners failed to report dollar_figure of gross_receipts for mr bradley’s sole_proprietorship dollar_figure of other income and dollar_figure of capital_gain income the irs disallowed the claimed schedule c deductions for utilities and research expenses and the claimed itemized_deductions for legal fees and charitable gifts by cash or check the irs also determined that petitioners are entitled to an additional itemized_deduction of dollar_figure for real_estate_taxes petitioners timely filed a petition in which they assert that mr bradley has a unique specialty and is an expert in the establishment of a national standard of care in police procedure and that his claimed research expenses were for research_and_development of a product and technique his expertise as previously indicated petitioners dispute only the disallowance of the claimed deduction for research expenses discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii sec_162 deduction sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term ‘paid or incurred’ shall be construed according to the method_of_accounting upon the basis of which the taxable_income is computed under subtitle a sec_7701 see also sec_461 subject_to exceptions not applicable here under the cash_method_of_accounting expenditures are deducted for the taxable_year in which paid sec_461 sec_1_461-1 income_tax regs it is well established that sec_162 does not permit a business_expense deduction based on the value of the taxpayer’s own labor 632_f2d_6 6th cir aff’g tcmemo_1978_274 see also remy v commissioner tcmemo_1997_72 wl at the expenditure of labor does not constitute the payment of an expense within the meaning of sec_162 maniscalco v commissioner f 2d pincite see also 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir in grant v commissioner t c pincite the 4including deductions for depreciation depletion and losses under sec_167 sec_611 and sec_165 respectively taxpayer an attorney provided pro bono legal services in a divorce proceeding and sought to deduct the value of that time because the publicity helped his law practice and the performance of such pro bono work was a requirement of his trade_or_business the court held that an attorney performing pro bono work may not deduct the value of his legal services rendered s ince the expenditure of labor does not constitute payment of a deductible business_expense id pincite as indicated petitioner’s business operated on the cash_method_of_accounting and therefore petitioner may deduct only those ordinary and necessary expenses paid during the taxable_year petitioners concede that there was not an outlay of moneys for the claimed expense rather the claimed amount was calculated on the basis of the value of mr bradley’s time multiplied by the amount of time he spent on the pro bono standard of care project petitioners’ claimed deduction is based solely on the value of mr bradley’s labor therefore petitioners are not entitled to the claimed deduction under sec_162 5the parties stipulated that petitioner’s billable rate for hours was dollar_figure per hour iii sec_174 deduction petitioners assert in the alternative that the purported expense for uncompensated services is deductible under sec_174 sec_174 provides that a taxpayer may deduct research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as used in sec_174 the term research_and_experimental_expenditures are those incurred in the experimental or laboratory sense sec_1_174-2 income_tax regs petitioners concede and the record reflects that mr bradley did not conduct research in the experimental or laboratory sense 6petitioners attached to their petition and opening brief a number of documents which were not made a part of the record petitioners assert that these documents relate to the nature of the research_and_development that mr bradley conducted rule c provides that ex_parte affidavits or declarations and statements in briefs do not constitute evidence similarly attachments to briefs do not constitute evidence and may not be considered see judy v commissioner tcmemo_1997_232 wl at the record consists of the stipulation of settled issues reflecting the relevant concessions by petitioners the stipulation of facts and attached exhibits the court notes that the petition was filed on date and by order dated date the court notified the parties that the documents attached to the petition were not received into evidence and that evidentiary materials could be offered at the time of trial despite their not being made a part of the record the court has reviewed the documents and concluded that they are redundant or immaterial to the issue before the court thus even if the documents attached to the petition and petitioners’ opening brief had been made a part of the record they would not have affected the outcome of this case because his activities do not meet the requirements of sec_174 petitioners are not entitled to a deduction under this section further even if petitioner’s activities met the threshold requirement of being research or experimental it does not appear that the value of his time qualifies as a deductible expense under sec_174 sec_174 uses the same paid_or_incurred wording as sec_162 unless expressly provided otherwise or manifestly incompatible with the intent of the title the term paid_or_incurred is given the same meaning where used throughout subtitle a see sec_7701 further i t is a well-established principle of statutory construction that a statute must be interpreted as a symmetrical and coherent regulatory scheme and courts consider the entire legislative scheme of which the particular provision is a part 133_tc_278 citing 513_us_561 other internal citations omitted for the same reasons previously discussed petitioners are not entitled to a deduction on the basis of the value of time expended by mr bradley we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
